Citation Nr: 1814984	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-47 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic lumbosacral strain, claimed as a lower back condition, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service-connection for radiculopathy of the right foot claimed as right toe numbness, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from September 2000 to September 2008, and then entered the United States Navy Reserves. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the claims currently on appeal.

The Board remanded the case in August 2014, April 2016 and March 2017.  It has now been returned to the Board for the purpose of appellate review.


FINDINGS OF FACT

1.  The Veteran's complaints of lower back pain, to include lumbar strain, were not incurred in or otherwise related to active duty service, and are not caused or aggravated by a service-connected disability.  

2.  The Veteran's radiculopathy to the right foot, claimed as right toe numbness, does not present with an identifiable current disability supported by clinical testing, or objective medical evidence rated under 38 C.F.R. § 4.71a Diagnostic Code 5237. 









	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a chronic lumbosacral strain, incurred in-service or secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.307, 3.309, and 3.310 (2017).

2.  The criteria for establishing entitlement to service connection for radiculopathy in the right foot, claimed as toe numbness, incurred in-service, or secondary to a service-connected disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5103 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.03, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Notice

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Service Connection

The Veteran filed an October 2008 application to receive service connection, in part, for disabilities in the right foot and lower back.  

Service connection is warranted when the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty, in the active military service, or, if preexisting such service, was aggravated thereby. 38 U.S.C. §§ 1110 and 1131 (2012); 38 C.F.R. § 3.303(a) (2017). 

In general, service-connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service-connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2015); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

Furthermore, in determining whether service-connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board recently remanded this case to determine if the Veteran has a current or present disability, and if not to reconcile this finding with prior VA examinations.  Ultimately, the evidence does not support that the Veteran now, or at any time during the pendency of this claim, had a chronic back disability that was incurred in or otherwise related to his time in service.  The Veteran's active duty service records, as well as current records, are absent of any diagnoses or treatment for a chronic lumbar condition, or radiculopathy in the right foot. 

The Remand Order instructed the RO to retrieve service records from the Veteran's Reserve component in the years 2008 to 2013.  The Veteran's representative contends that VA requested the wrong records; specifically, that the Defense Personnel Records Information Retrieval System (DPRIS) request was for the active duty records dated September 2001 through September 2008.  The representative is correct.  However, the correct records from Veteran's Reserve component were actually received in September 2014, and covered 2008 to 2014.  These records were incidentally overlooked when the request was made.  Therefore, the Board notes that records from the Veteran's Reserve component have been received and associated with the Veteran's file used in rendering this decision. The incorrect DPRIS request is nonprejudicial.

In November 2008, the Veteran underwent a VA examination.  At this time, the Veteran reported he began having lower back problems in 2000, which had progressively worsened.  He complained of numbness and tingling into the right great toe, but denied any injury.  The Veteran stated he took Ibuprofen to help with pain, but eventually stopped due to ineffectiveness.  In terms of functional limitations, the Veteran noted he could not sit longer than an hour, and could not walk more than two-to-three hours without worsening pain.  He denied use of a brace or cane.  The examiner diagnosed chronic lumbosacral strain with radiculopathy into the right foot.  The examiner noted guarded gait, tenderness of lumbosacral spine, and painful but full range-of-motion in lumbar flexion and extension.  There was decreased sensation in the right great toe.  However, an x-ray was done on the lumbar spine, which was negative for any abnormalities.  The examiner concluded the Veteran had no chronic back condition.

In October 2009, the Veteran underwent a second VA examination.  The Veteran stated that his back problems began in 2001, and he has morning flare-ups preventing any physical activity for an hour.  The Veteran again noted he did not take any medications or use assistive devices. He did not present with gait problems and had full range of motion without pain.  The Veteran was working full time as a security officer and stated he could walk unrestricted, but claimed an inability to stand more than two hours.  The examiner diagnosed the Veteran with lumbosacral spine strain.  The examiner ordered an x-ray which revealed a normal lumbar spine, and at the time the physician ran the electromyography (EMG) machine on the Veteran, he did not complain of right leg disturbance.  The examiner opined that subsequent to complaints of low back pain in 2002, the Veteran was never seen again for back pain; therefore, the examiner found no support for a chronic condition and the back condition was not related to service.

In October 2014, an additional VA examination found a common diagnosis of lumbosacral strain.  At this examination, the Veteran stated he first saw someone for back problems in 2004, and then a chiropractor in 2009 where he found temporary relief.  At this examination, the Veteran denied radiating pain into the legs.  The Veteran was found to have full range of motion in the spine despite reported pain in movement with the thoracolumbar spine.  There was no additional limitation of the spine after repetitive use and the Veteran denied flare-ups.  There were also no gait or contour abnormalities, no spasms or tenderness, and no decrease in strength, reflexes or sensation.  Again, this examiner noted a report of back pain in 2002, but no follow-up, continued reports, or treatment for lower back pain or toe numbness.  The x-rays post discharge was normal.  The examiner opined that there was possible back strain, but no current evidence of lower extremity radiculopathy or neuropathy.  Again the examiner noted the reports of back pain in 2002 with no follow-up or injuries occurring subsequent.  The examiner notes that subsequent to discharge, the Veteran still had no back complaints or treatment, and therefore, determined that it was impossible to state without mere speculation that the Veteran has a chronic back disability related to service.

In April 2016 the Board remanded the case to consider whether the alleged lumbar spine disability could be secondary to the service-connected right knee disability.  It was also determined that the alleged radiculopathy in the right foot was inextricably intertwined with the issue of a lumbar spine disability.  Therefore, and necessarily, the lumbar spine disability should be service-connected in order for the radiculopathy in the right foot, claimed as toe numbness, to succeed.

Therefore, in May 2016 the Veteran presented to another VA examination for neurological evaluation.  The Veteran had recently been diagnosed with plantar fasciitis from a podiatrist; however, there was no mention of right toe numbness.  The Veteran told the examiner that he was taking over-the-counter (OTC) medications to treat the occasional neuropathy he experienced in his legs.  The Veteran reported symptoms of pain, tingling and numbness of both lower extremities, along the posterior thighs, calves, soles all the way to the toes, including the right big toe.  The examiner noted the reported symptoms of mild paresthesia and numbness in both lower extremities.  At this exam there were no gait abnormalities, and no decrease in strength or sensation.  All the nerves in the lower extremities were functioning normally.  On examination, the examiner found that there were no objective findings of sciatic nerve involvement with negative straight leg raise testing, no sensory motor deficits, and normal reflexes.  On the right side, the examiner found no objective evidence of a lumbar radiculopathy per examination, despite subjective symptoms reported by the Veteran.

An accompanying examination was performed on the thoracolumbar spine, where the Veteran had full range-of-motion, and despite complaints of pain, the examiner determined no functional loss.  No sensory deficits were noted or decrease in strength or reflexes.  There were no guarding or gait problems noted.  Once again the examiner noted the Veteran's subjective symptoms of pain and numbness, but found no objective clinical support.  The VA examiner further explained that on examination, she was unable to find any objective findings of a right or left-sided radiculopathy.  She noted no medical records indicative of any follow-up after the lone visit to sick call in March 2002 for a back strain.  Aside from March 2002, the examiner found no further medical care regarding the back found in all available medical records. 

Per the most recent remand order, another VA examiner reviewed the entire record in March 2017.  This examiner determined that there was no objective evidence for a diagnosis of a chronic a disability of the lumbar spine or a neurological condition as the result of any low back disability to include the right lower extremity.

In August 2017, a medical officer reviewed all the evidence of record, including service personnel records, treatment files, lay statements, and current medical literature to give an independent opinion on this case.  She opined that the Veteran's subjective complaints of a back condition (2002) were acute, transient and self-limited because of the lack of any objective orthopedic and/or medically-based, clinical events thereafter through discharge, and/or concurrent with any later presentations of back problems including current reserve records.  Again this examiner noted an absence of guarding and spasms, and the Veteran maintained full range-of-motion and strength.  This same rationale provided a basis that there was no existing radiculopathy, claimed as numbness to the right great toe.

The Veteran's representative contends that the medical officer's opinion is suspicious and inappropriate because she is a full-time VA employee and her expertise is primarily limited to the foot and ankle.  The Board finds no bias, or inadequacy, because a VA examiner is presumed to have properly discharged his, or her, duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his, or her, opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Furthermore, the medical officer's opinion was based on a thorough review of the record, which included several examinations.  The opinion, a nexus statement, did not require a specialty.

The United States Court of Appeals for the Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board of Veterans' Appeals reliance on an examiner's opinion was in error).  No probative evidence suggests that the VA examiner was not competent to perform the examination and provide opinions.

The VA examiners are competent to give an opinion, as they are medically trained professionals who reviewed the files and evaluated the Veteran.  The August 2017 medical officer is given more weight due to internal consistency and consistency with other evidence.  Specifically, as noted above, the prior examiners diagnosed a back condition based on a one-time presentation in 2002, and the Veteran's subjective statements.  While the Veteran is certainly competent to testify to matters such as pain, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Furthermore, the August 2017 opinion is more credible and probative given that it explains the absence of signs, symptoms, tests that clinically undermine support for a lumbar spine disability.  

Therefore, the Board finds that the Veteran's complaints of back pain do not satisfy the requirements of a chronic back condition, to be included as chronic lumbosacral strain.  The May 2016, March 2017 and May 2017 examiners and reviewers note pain and a visit in 2002 for back pain, but they do not diagnose a disability.  While the November 2008, October 2009 and October 2014 examiners diagnosed a lumbar condition but could not find a chronic condition that existed since or was related to service.  

The Board acknowledges the Veteran's lay statements regarding onset of back pain and toe numbness, and the chronic symptoms thereafter.  We considered the Veteran's statement that he was self-medicating with OTCs since the initial back pain in 2002.  However, while the Veteran is competent to describe pain and how long he experiences it, the record lacks any credible and competent statements on back pain, loss of functioning, or neurological numbness in toe.  The evidence fails to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as diagnosing himself with a disability of the spine, or foot, above and beyond that for which service-connection has already been established.  The August 2017 reviewer, however, does have the requisite training and expertise to offer such a medical opinion, and in this case, opined that there was no separate and distinct disability.  A full rationale was provided in support of this opinion.  

As there is no competent evidence of a chronic lumbosacral strain or radiculopathy in the right foot, due to an injury, disease, or event in service that is separate and distinct from the already service-connected condition, there can be no valid claim for service-connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12Vet. App.247, 252 (1999).  Without a medical diagnosis of a lumbar or radicular disability, the Board must deny the Veteran's claim on direct and secondary bases for service-connection.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The claimed right lower extremity disability is claimed as secondary to a service-connected disability; there is no evidence that it could otherwise be related to the Veteran's time in service.

Based on the lack of evidence of a current disability, the Board finds that a preponderance of the evidence is against the finding of service-connection for a back impairment or otherwise right lower extremity radicular impairment.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service-connection for a chronic lumbosacral strain, claimed as a lower back condition, to include as secondary to a service connected right knee disability, is denied.

The claim of entitlement to service-connection for radiculopathy in the right foot, claimed as numbness in the toe, to include as secondary to a service connected right knee disability, is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


